Name: Commission Regulation (EEC) No 3104/85 of 6 November 1985 on the supply of various consignments of cereals and rice to the league of Red Cross societies (LRCs) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 296/8 Official Journal of the European Communities 8 . 11 . 85 COMMISSION REGULATION (EEC) No 3104/85 of 6 November 1985 on the supply of various consignments of cereals and rice to the League of Red Cross Societies (LRCS) as food aid 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (6), as last amended by Regulation (EEC) No 3323/81 Q ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular the first subparagraph of Article 3 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 1018/84 (3), and in particular Article 28 thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (4), as last amended by Regulation (EEC) No 1025/84 (*), and in particular Article 25 thereof, Whereas, by its Decision of 6 May 1985 on the supply of food aid to the LRCS the Commission allocated to the latter organization 6 000 tonnes of cereals to be supplied cif ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies specified in the Annexes hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annexes hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 November 1985. For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 352, 14 . 12. 1982, p. 1 . (J) OJ No L 281 , 1 . 11 . 1975, p. 1 . O OJ No L 107, 19 . 4. 1984, p. 1 . (4) OJ No L 166, 25 . 6 . 1976, p. 1 . n OJ No L 107, 19 . 4 . 1984, p. 13 . (6) OJ No L 192, 26 . 7. 1980, p . 11 . h OJ No L 334, 21 . 11 . 1981 , p . 27 . 8 . 11 . 85 Official Journal of the European Communities No L 296/9 ANNEX I 1 . Programme : 1985 2. Recipient : Ligue des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant Rouge, boÃ ®te postale 372, CH-121 1 GenÃ ¨ve 19 (tÃ ©lex : 22555 LRCS CH) 3 . Place or country of destination : Haiti 4. Product to be mobilized : common wheat 5. Total quantity : 650 tonnes 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : Office national interprofessionnel des cÃ ©rÃ ©ales (ONIC), 21 , avenue Bosquet, 7-75007 Paris (telex OFIBLE 200 490 F) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods : common wheat of sound and fair merchantable quality, free from odour and pests, which :  has the minimum physical qualities required for common wheat of breadmaking quality pursuant to Article 5 (2) of Commission Regulation (EEC) No 1629/77 (Official Journal No L 181 of 21 July 1977), as last amended by Regulation (EEC) No 2215/84 (Official Journal No L 203 of 31 July 1984), the moisture content not exceeding 14,5 %  meets the technological requirements set out in Commission Regulation (EEC) No 2062/81 (Official Journal No L 201 of 22 July 1981 ) 10 . Packaging :  in new bags :  jute sacks of a minimum weight of 600 g  net weight of the bags : 50 kilograms  marking on the bags : a red cross 15 x 15 cm followed by, in letters at least 5 cm high : 'FROMENT TENDRE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX-ROUGE / POUR DISTRIBU ­ TION GRATUITE EN HAÃ TI / PORT-AU-PRINCE' 1 1 . Port of shipment : a Community port 12 . Delivery stage : cif 13 . Port of landing : Port-au-Prince 14 . Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 20 November 1985 16. Shipment period : 1 to 31 December 1985 17. Security : 12 ECU per tonne Notes : 1 . The successful tenderer shall forward, through the intermediary of the intervention agency, to the recipient on the latter's request and in accordance with his instructions the documents necessary for importation of the goods into the country of destination . 2. Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ No L 296/ 10 Official Journal of the European Communities 8 . 11 . 85 ANNEX II 1 . Programme : 1985 2. Recipient : League of Red Cross Societies 3 . Place or country of destination : Ethiopia 4. Product to be mobilized common wheat flour 5 . Total quantity : 1 460 tonnes (2 000 tonnes of cereals) 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM), Adickesallee 40, D-6000 Frankfurt/ Main (telex : 41 1 475) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods : flour of fair and sound merchantable quality, free from abnormal smell and pests, which produces dough which does not stick during the mechanical kneading process ; the flour shall have the following characteristics :  moisture : 14 % maximum (ICC method No 110)  protein content : 10,5 % minimum (N x 6,25 in terms of dry matter) (ICC method No 105)  Hagberg falling number of at least 180, including the preparation (agitation) time of 60 seconds (ICC method No 107)  ash content : 0,62 % maximum, referred to dry matter (ICC method No 104) 10 . Packaging :  in new bags :  jute sacks 370 g, lined with polypropylene sacks of 1 1 0 g. The top edge of the two sacks will be sewn together  net weight of the bags : 50 kilograms  marking on the bags : a red cross 15 x 15 cm followed by, in letters at least 5 cm high : 'WHEAT FLOUR / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE LEAGUE OF THE RED CROSS SOCIETIES / FOR FREE DISTRIBUTION / ASSAB"' 11 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing : Assab 14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 19 November 1985 16 . Shipment period : 1 to 31 December 1985 1 7. Security : 1 2 ECU per tonne Notes : 1 . The successful tenderer shall forward, through the intermediary of the intervention agency, to the recipient on the latter's request and in accordance with his instructions the documents necessary for importation of the goods into the country of destination . 2. Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ 3 . The successful tenderer shall send a copy of the shipping documents to the following address : Commission Delegation in Ethiopia, c/o 'Diplomatic Bag', Belaymont 1 / 123, 200 rue de la Loi, B-1049 Brussels . 8 . 11 . 85 Official Journal of the European Communities No L 296/ 11 ANNEX III 1 . Programme : 1985 2. Recipient : Ligue des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant Rouge, BP 372, CH-1211 GenÃ ¨ve 19, (telex 22555 LRCS CH) 3 . Place or country of destinaion : Tunisia 4. Product to be mobilized : durum wheat 5. Total quantity : 150 tonnes 6. Number of lots : one 7. Intervention agency responsible for conducting the procedure : Azienda di Stato per gli interventi sui mercati agricoli (AIMA), via Palestre 81 , I-Roma (telex 613 003) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods : the durum wheat must be of fair and sound merchantable quality, be free from odour, and corres ­ pond at least to the standard quality for which the intervention price is fixed. The varieties referred to in Article 4 (6) of Regulation (EEC) No 1570/77 (OJ No L 174, 14. 7. 1977, p. 18) are excluded 10. Packaging :  in new bags :  jute sacks of a minimum weight of 600 g  net weight of the bags : 50 kilograms  on the sacks shall be printed a red crescent 1 5 centimetres high with the points facing, to the left as well as the following (in letters at least 5 centimetres high) : 'BLÃ  DUR / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX-ROUGE ET DU CROISSANT ROUGE / POUR DISTRIBUTION GRATUITE EN TUNISIE / TUNIS' 1 1 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing : Tunis 14. Procedure to be applied in 6rder to determine supply costs : mutual agreement 15. Shipment period : 1 to 31 December 1985 1 6. Security : 6 ECU per tonne Notes : 1 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ 2. The co-contractor shall forward to the recipient on the latter's request and in accordance with his instructions the documents necessary for importation of the goods into the country of destination. No L 296/ 12 Official Journal of the European Communities 8 . 11 . 85 ANNEX IV 1 . Programme : 1985 2. Recipient : Ligue des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant Rouge, BP 372, .CH-1211 GenÃ ¨ve 19, (telex 22555 LRCS CH) 3 . Place or country of destinaion : Mauritania 4. Product to be mobilized : durum wheat 5. Total quantity : 1 000 tonnes 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : Azienda di Stato per gli interventi sui mercati agricoli (AIMA), via Palestro 81 , I-Roma (telex 613 003) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods : the durum wheat must be of fair and sound merchantable quality, be free from odour, and corres ­ pond at least to the standard quality for which the intervention price is fixed. The varieties referred to in Article 4 (6) of Regulation (EEC) No 1570/77 (OJ No L 174, 14. 7. 1977, p. 18) are excluded 10 . Packaging :  in new bags :  jute sacks of a minimum weight of 600 g  net weight of the bags : 50 kilograms  on the sacks shall be printed a red crescent 15 cm high with the points facing to the left as well as the following (in letters at least 5 cm high) : 'BLÃ  DUR / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX-ROUGE ET DU CROISSANT ROUGE / POUR DISTRIBUTION GRATUITE / NOUAKCHOTT' 1 1 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing : Nouakchott 14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 19 November 1985 16. Shipment period : 1 to 31 December 1985 1 7 . Security : 6 ECU per tonne Notes : 1 . The successful tenderer shall forward, through the intermediary of the intervention agency, to the recipient on the latter's request and in accordance with his instructions the documents necessary for importation of the goods into the country of destination . 2. Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 8 . 11 . 85 Official Journal of the European Communities No L 296/ 13 ANNEX V 1 . Programme : 1985 2. Recipient : League of Red Cross Societies 3 . Place or country of destination : Indonesia 4. Product to be mobilized : rolled oats 5 . Total quantity : 174 tonnes (300 tonnes of cereals) 6. Number of lots : one 7. Intervention agency responsible for conducting the procedure : VIB, Burgemeester Kessenplein 3 , NL 6431 KM Hoensbroek (telex 56396) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods : Production of quick-cooking oat flakes : Raw oats : First quality high-density oats Cleaning and preparation : Oats to be cleaned of extraneous matter, debittered and stabilized by treatment with steam Hulling : Oats to be size-classified and hulled. After separation of husks, oat kernels to be scoured and polished Groats : Oat kernels to be cut, sorted and air-cleaned. Groats dampened and pre-cooked with steam, then rolled to flakes Quality of oat flakes : humidity : less than 1 2 % ash content : less than 2,3 % of dry matter crude fibre : less than 1,5 % of dry matter husk content : less than 0,10 % of dry matter protein content : not less than 1 2 % of dry matter 10 . Packaging :  in bags  quality of the bags : bag composition :  four bags of Kraft paper, of a strength corresponding to a weight of at least 70 g/m2  one interposed bag made of tarred paper of a strength corresponding to a weight of at least 140 g/m2  one double-bound polyethylene internal pocket at least 0,06 mm thick  top and bottom seals of bag to be pasted  net weight of bags : 25 kilograms  marking on the bags : a red cross, 10 x 10 cm, as well as the following : 'ROLLED OATS / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE LEAGUE OF RED CROSS SOCIETIES / FOR FREE DISTRIBUTION / JAKARTA' 1 1 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing : Jakarta 14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 19 November 1985 16. Shipment period : 1 to 31 December 1985 17. Security : 12 ECU per tonne Notes : 1 . The successful tenderer shall forward, through the intermediary of the intervention agency, to the recipient on the latter's request and in accordance with his instructions the documents necessary for importation of the goods into the country of destination . 2. Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. No L 296/ 14 Official Journal of the European Communities 8 . 11 . 85 ANNEX VI 1 . Programme : 1 985 2. Recipient : Ligue des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant Rouge, BP 372, CH-1211 GenÃ ¨ve, 19 (telex 22555 LRCS CH) 3. Place or country of destination : Mauritania 4. Product to be mobilized : milled long grain rice (non-parboiled) 5 . Total quantity : 345 tonnes (1 000 tonnes of cereals) 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : Ente Nazionale Risi, piazza Pio XI, 1 , I-Milano (telex 334 032) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods :  rice of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 1 5 %  broken rice : 5 % maximum  chalky grains : 5 % maximum  grains striated with red : 3 % maximum  spotted grains : 1,5% maximum  stained grains : 1 % maximum  yellow grains : 0,050 % maximum  amber grains : 0,20 % maximum 10. Packaging :  in new bags :  jute sacks of a minimum weight of 600 g  net weight of the bags : 50 kilograms  on the sacks shall be printed a red crescent 15 cm high with the points facing to the left as well as the following (in letters at least 5 cm high) : 'RIZ BLANCHI / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX-ROUGE ET DU CROISSANT ROUGE / POUR DISTRIBUTION GRATUITE / NOUAKCHOTT 11 . Port of shipment : a Community port 12 . Delivery stage : cif 13 . Port of landing : Nouakchott 14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 18 November 1985 16. Shipment period : 1 to 31 December 1985 17. Security : 12 ECU per tonne Notes : 1 . The successful tenderer shall forward, through the intermediary of the intervention agency, to the recipient on the latter's request and in accordance with his instructions the documents necessary for importation of the goods into the country of destination. 2. Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital *R\ 8 . 11 . 85 Official Journal of the European Communities No L 296/ 15 ANNEX VII 1 . Programme : 1985 2. Recipient : Ligue des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant Rouge, BP 372, CH-1211 GenÃ ¨ve, 19 (telex 22555 LRCS CH) 3 . Place or country of destination : Madagascar ¢ 4. Product to be mobilized : milled long grain rice (non-parboiled) 5 . Total quantity : 35 tonnes (100 tonnes of cereals) 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : Ente Nazionale Risi, piazza Pio XI, 1 , I-Milano (telex 334 032) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods :  rice of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 1 5 %  broken rice : 5% maximum  chalky grains : 5 % maximum  grains striated with red : 3 % maximum  spotted grains : 1,5 % maximum  stained grains : 1 % maximum  yellow grains : 0,050 % maximum  amber grains : 0,20 % maximum 10 . Packaging :  in new bags :  jute sacks of a minimum weight of 600 g  net weight of the bags : 50 kilograms  a red cross 15 x 15 cm followed by, in letters at least 5 cm high : 'RIZ / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX-ROUGE ET DU CROISSANT ROUGE / POUR DISTRIBUTION GRATUITE / TAMATAVE' 11 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing : Tamatave 14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 18 November 1985 16. Shipment period : 1 to 31 December 1985 17 . Security : 12 ECU per tonne Notes : 1 . The successful tenderer shall forward, through the intermediary of the intervention agency, to the recipient on the latter's request and in accordance with his instructions the documents necessary for importation of the goods into the country of destination. ¢ 2. Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. No L 296/ 16 Official Journal of the European Communities 8 . 11 . 85 ANNEX VIII 1 . Programme : 1985 2. Recipient : Ligue des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant Rouge, boÃ ®te postale 372, CH-121 1 GenÃ ¨ve 19 (tÃ ©lex : 22555 LRCS CH) 3 . Place or country of destination : Algeria 4. Product to be mobilized : milled long grain rice (non-parboiled) 5 . Total quantity : 52 tonnes (150 tonnes of cereals) 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : Ente Nazionale Risi, piazza Pio XI, 1 , I-Milano (telex 334 032) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods :  rice of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 1 5 %  broken rice : 5 % maximum  chalky grains : 5 % maximum  grains striated with red : 3 % maximum  spotted grains : 1 ,5 % maximum  stained grains : 1 % maximum '  yellow grains : 0,050 % maximum  amber grains : 0,20 % maximum 10 . Packaging :  in new bags :  jute sacks of a minimum weight of 600 g  net weight of the bags : 50 kilograms  on the sacks shall be printed a red crescent 15 cm high with the points facing to the left as well as the following in letters at least 5 cm high : 'RIZ / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX-ROUGE ET DU CROISSANT ROUGE / POUR DISTRIBUTION GRATUITE / ALGER' 11 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing : Algeria 14 . Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 18 November 1985 16. Shipment period : 1 to 31 December 1985 17. Security : 12 ECU per tonne Notes : 1 . The successful tenderer shall forward, through the intermediary of the intervention agency, to the recipient on the latter's request and in accordance with his instructions the documents necessary for importation of the goods into the country of destination . 2 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 8 . 11 . 85 Official Journal of the European Communities No L 296/17 ANNEX IX 1 . Programme : 1985 2. Recipient : Ligue des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant Rouge, boÃ ®te postale 372, CH-121 1 GenÃ ¨ve 19 (tÃ ©lex : 22555 LRCS CH) 3. Place or country of destination : Morocco 4. Product to be mobilized : milled long grain rice (non-parboiled) 5 . Total quantity : 52 tonnes ( 150 tonnes of cereals) 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : Ente Nazionale Risi, piazza Pio XI, 1 , I-Milano (telex 334032) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods :   rice of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 1 5 %  broken rice : 5 % maximum  chalky grains : 5 % maximum  grains striated with red : 3 % maximum  spotted grains : 1,5 % maximum  stained grains : 1 % maximum  yellow grains : 0,050 % maximum  amber grains : 0,20 % maximum 10 . Packaging :  in new bags :  jute sacks of a minimum weight of 600 g  net weight of the bags : 50 kilograms  on the sacks shall be printed a red crescent 15 cm high with the points facing to the left as well as the following in letters at least 5 cm high : 'RIZ / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX-ROUGE ET DU CROISSANT ROUGE / POUR DISTRIBUTION GRATUITE / RABAT' 11 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing : Rabat 14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 18 November 1985 16. Shipment period : 1 to 31 December 1985 17. Security : 12 ECU per tonne Notes : 1 . The successful tenderer shall forward, through the intermediary of the intervention agency, to the recipient on the latter's request and in accordance with his instructions the documents necessary for importation of the goods into the country of destination . 2. Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. No L 296/ 18 Official Journal of the European Communities 8 . 11 . 85 ANNEX X 1 . Programme : 1985 2. Recipient : Ligue des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant Rouge, BP 372, CH-1211 GenÃ ¨ve, 19 (telex 22555 LRCS CH) 3 . Place or country of destination : Philippines 4. Product to be mobilized : milled long grain rice (non-parboiled) 5 . Total quantity : 173 tonnes (500 tonnes of cereals) 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : Ente Nazionale Risi , piazza Pio XI, 1 , I-Milano (telex 334032) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods :  rice of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 15 %  broken rice : 5 % maximum  chalky grains : 5 % maximum  grains striated with red : 3 % maximum  spotted grains : 1,5% maximum  stained grains : 1 % maximum  yellow grains : 0,050 % maximum  amber grains : 0,20 % maximum 10 . Packaging :  in new bags :  jute sacks of a minimum weight of 600 g  net weight of the bags : 50 kilograms  a red cross 15 x 15 cm followed by, in letters at least 5 cm high : 'RICE / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE LEAGUE OF THE RED CROSS SOCIETIES / FOR FREE DISTRIBUTION / MANILA' 11 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing : Manila 14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 18 November 1985 16. Shipment period : 1 to 31 December 1985 17. Security : 12 ECU per tonne Notes : 1 . The successful tenderer shall forward, through the intermediary of the intervention agency, to the recipient on the latter's request and in accordance with his instructions the documents necessary for importation of the goods into the country of destination . 2. Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\